Citation Nr: 1522876	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  11-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraines.

2.  Entitlement to service connection for migraines.

3.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

4.  Entitlement to an effective date before August 18, 2009 for a rating of 10 percent for pes planus


REPRESENTATION

The Veteran represented by:     Disabled American Veterans




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1999 and from March 1999 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2014 rating decision, the RO granted the claim for service connection for PTSD and depression disorder effective February 2013, awarding 30 percent.  The Veteran has not initiated an appeal of the rating or effective date but has the remainder of the one-year period from the date of notification to file a notice of disagreement to initiate an appeal.  

The issues of service connection for migraine headaches is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  By a rating decision dated in February 2008, the RO originally denied a claim of service connection for migraines, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the February 2008 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for migraines, and raises a reasonable possibility of substantiating the claim.

3.  At all relevant times, the Veteran's service-connected bilateral pes planus is manifested by complaints of pain and objective evidence of tenderness; his condition is not manifested by marked deformity (pronation, abduction), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, and was no more than moderate in degree.

4.  The Veteran's claim for an increased rating for bilateral pes planus was received on August 18, 2009.
 
5.  The record does not establish that entitlement to a 10 percent rating for bilateral pes planus arose within the one-year period prior to August 18, 2009.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision which denied a claim of entitlement for service connection for migraines is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.   New and material evidence has been received since the February 2008 RO denial to reopen a claim of entitlement to service connection for migraines.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for the assignment of a rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014).

4.  The criteria for an effective date prior to August 18, 2009 for the assignment of a 10 percent rating for bilateral pes planus have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for migraines is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in October 2009.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in November 2007, November 2009, and March 2010.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for migraines was denied in a rating decision dated in February 2008.  The RO denied the claim on the basis that, although the Veteran had a diagnosis of tension headaches, the evidence failed to establish a diagnosis of migraines or a disability since service resulting in migraines.  The Veteran was notified of the decision by a letter issued in March 2008.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the February 2008 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his service connection for migraines claim occurred in August 2009 when the Veteran filed a claim to reopen the claim for service connection for migraines disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for migraines.  Since the prior final rating decision in February 2008, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran and friends and family.

The Veteran's service treatment records themselves do not contain any complaints, treatment, or diagnosis for migraines.

Towards the end of his service, the Veteran saw a private physician as his primary care provider.  In September 2006, the Veteran complained of what was recorded as a chief complaint of migraines.  The note contains no further specifics such as symptoms, tests, etc. regarding the migraine diagnosis. 

In a mental health examination in April 2011, related to a sleeping disability, the Veteran told the examiner that he suffered from migraines daily and was suffering from one at the examination.  The mental health examiner diagnosed the Veteran with a sleep disorder due to migraine headaches, insomnia type.  

To summarize the foregoing, the Veteran has submitted evidence of a diagnosis of migraines.  The Veteran has related the onset of his current migraine disability to service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current migraine disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and migraines.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

Increased Rating for Bilateral Pes Planus

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. 

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, 8 Vet. App. at 206 -07.

The Veteran's bilateral pes planus has been rated at 10 percent under Diagnostic Code 5276 since the date he filed his claim for a higher rating.  Under Diagnostic Code 5276, the criteria for a 10 percent rating are moderate impairment with the weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon and pain on manipulation and use of the feet, bilateral or unilateral. 

The criteria for the next higher rating, 30 percent, are bilateral severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 

A 50 percent evaluation is for application when there is pronounced bilateral disability evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.   

Starting in November 2008, the Veteran began complaining of and seeking treatment for right ankle arthralgia.  The Veteran attributed the pain as caused or aggravated by his bilateral pes planus disability and filed a claim for service connection.   

In July 2009, again seeking treatment for his ankle pain, the Veteran reported that he was told in service he should wear good supporting shoes and arch supports for flat feet.  A foot X-ray stated that it was in satisfactory alignment.  There was some narrowing at the medial cuneiform of the first metatarsal joint and also vascular calcification.  There was pain bilaterally with inversion and eversion.  

In a VA examination in November 2009, the Veteran reported that after he started wearing special shoes and inserts, his symptoms got better but he still had bouts were he had a lot of pain and stiffness.  His main symptom was pain, but he noticed stiffness when standing and a lack of endurance for walking.  He can stand or walk for fifteen to thirty minutes.  Upon examination, the Veteran had painful motion of the right foot and tenderness bilaterally.  There were no signs of abnormal weight bearing bilaterally.  There were no skin changes, vascular changes, hammertoes, clawfoot, or high arches.  Neither foot required correction and the alignment of the Achilles tendon was normal without pain upon manipulation.  Upon examination, the Veteran did not have any valgus or malalignment of the forefoot or midfoot.  X-rays demonstrated the bilateral pes planus, but only upon weightbearing X-rays.  Those X-rays also showed mild degenerative changes of the talonavicular joints and prior trauma in the right malleolus bone.  The examiner noted the Veteran appears mildly affected by his pes planus disability.  

In a February 2010 VA examination regarding his right ankle disability, the examiner also noted that there were no signs of abnormal weight bearing such as callosities, breakdown, or unusual shoe pattern.  

In March 2010, the Veteran was provided a VA examination that focused on the Veteran's separate service connected left foot plantar fasciitis.  The Veteran states he uses inserts but they do not seem to help.  He has pain and stiffness while walking and pain and weakness when standing.  Besides the inserts, he wears corrective shoes.  Upon examination, the examiner noted there was no painful motion, weakness, edema, tenderness, or instability.  The Veteran had a normal gait.  There were no signs of abnormal weight bearing such as callosities, breakdown, or unusual shoe pattern.  The Veteran also did not have any skin or vascular changes, nor did he have hammertoes, high arch, or clawfoot.  As to the bilateral pes planus, the Veteran had a normal weight bearing and non-weight bearing alignment of the Achilles tendon and it was painless upon manipulation.  Neither foot had valgus, forefoot malalignment, or mid foot malalignment.  The examiner concluded that the left foot plantar fasciitis had progressed to bilateral pes planus.  The Veteran denied foot pain or tenderness on exam and supported all weight on the toes of either foot.  He had good calf development and noted to be a runner. 

The Board notes that review of the VAMC treatment notes do not demonstrate the Veteran making complaints or seeking treatment for pes planus after the March 2010 VA examination.  His service representative asserts that the disability causes him to walk on the side of his feet; however, the Board finds there is no factual basis for this statement, either in the Veteran's statements or in the medical records.  In VA examinations, his gait has been described as normal.

Based on a review of the relevant evidence, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence favors an assignment of a 10 percent rating, but no higher, for bilateral pes planus for the entire relevant period.  While the medical evidence does not indicate the bilateral pes planus manifested itself with findings of weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon and pain on manipulation, the Veteran has described pain.  There is nothing in the record to indicate the symptoms are relieved with a built-up shoe or arch support.  Under these facts, the Veteran is entitled to a 10 percent rating for pain.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
On the other hand, there was no evidence of objective evidence of additional, marked deformity such as pronation or abduction. For the relevant time period, there also is no evidence of callosities, and there is no indication of marked inward displacement and severe spasm of the tendo Achilles on manipulation. In the absence of at least one of the foregoing signs, symptoms, or manifestations required for a higher evaluation, the Board finds that the weight of the evidence is against the assignment of a higher schedular evaluation than 10 percent.

The Board has also considered whether application of any other Diagnostic Codes is appropriate. However, as the Veteran's disability has not been manifested by bilateral weak foot, acquired claw foot, anterior metatarsalgia, unilateral hallux valgus, severe unilateral hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries, Diagnostic Codes 5277-5284 are not for application. 38 C.F.R. § 4.71a.  In addition, the Board notes that the Veteran is service connected for other foot disabilities such as left plantar fasciitis and right ankle strain.  To increase the Veteran's rating for pes planus for other symptoms attributable to the left plantar fasciitis and right ankle strain would be duplicative or overlapping the other ratings, which is not permissible under 38 C.F.R. § 4.14.

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for bilateral pes planus includes his statements regarding its severity.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, as noted above, the Veteran may report the symptoms of his pes planus.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the foot.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's pes planus disability have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

As the preponderance of the evidence is against a rating higher than 10 percent for bilateral pes planus, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b)

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's main complaint regarding his pes planus is pain, which as discussed above, is reflected in the schedular criteria of Diagnostic Code 5276 and the application of 38 C.F.R. §§ 4.40, 4.45.  Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Based on Individual Unemployability

During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The record reflects that at the time of filing his claims, Veteran was employed.  The most recent VA examination in March 2014 (for PTSD) reflected the Veteran was still employed.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.

Earlier Effective Date for Compensable (10%) Rating for Bilateral Pes Planus

Service connection for bilateral pes planus was granted in a February 2008 rating decision as noncompensable.  The Veteran did not file a notice of disagreement to this decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In a document received on August 18, 2009, the Veteran requested an increased or compensable rating for the bilateral pes planus disability.  In a January 2010 rating decision, the RO granted the Veteran's bilateral pes planus disability a 10 percent rating, effective the date he filed his claim for a compensable rating.  The Veteran seeks an effective date prior to August 18, 2009 for the award of 10 percent for his bilateral pes planus disability.  

VA outpatient treatment records dated from August 2008 to August 2009 primarily address the Veteran's right ankle or other disabilities.  In fact, these treatment records contain no evidence concerning the Veteran's service-connected bilateral pes planus disability.

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
A claim is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits." 38 C.F.R. § 3.155(a).  

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination.  Massie v. Shinseki, 25 Vet. App. 123 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. § 3.400(o)(2).  Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 (0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

As noted above, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the increased rating claim for bilateral pes planus claim is August 18, 2009.  A review of the claims file indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation since the February 2008 rating decision.  See 38 C.F.R. § 3.1(p), 3.155(a), 3.157(b); see also Servello, 3 Vet. App. at 198.

Under 38 C.F.R. § 3.400 (0)(2),therefore, it is necessary to determine whether, sometime between August 18, 2008, and August 18, 2009, the Veteran's entitlement to a 10 percent rating for bilateral pes planus became factually ascertainable.  In reviewing the evidence for the one year period prior to receipt of the Veteran's claim for an increased rating for pes planus, it is not factually ascertainable that the Veteran's pes planus disability had progressed in severity to become compensable.  
There is no medical or lay evidence in the record from August 18, 2008 to August 18, 2009 regarding the pes planus disability.  Thus the Board concludes that an increase in the Veteran's psychotic disorder was not factually ascertainable during the period in question, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the claim for service connection for migraines is reopened, and to this extent the appeal is granted.

Entitlement to a rating in excess of 10 percent for bilateral pes planus is denied.

Entitlement to an effective date before August 18, 2009 for a 10 percent rating for bilateral pes planus is denied. 


REMAND

Although the claim for migraine headaches is reopened, the RO never adjudicated the claim on the merits.  Generally where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for service connection for migraines.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


